Exhibit 10.3

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

Dated as of October 6, 2016

between

CONN’S RECEIVABLES FUNDING 2016-B, LLC

as Purchaser,

and

CONN APPLIANCES RECEIVABLES FUNDING, LLC

as Seller



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page   ARTICLE I   DEFINITIONS      

SECTION 1.1

    Certain Defined Terms      1      

SECTION 1.2

  Accounting and UCC Terms      2    ARTICLE II   AMOUNTS AND TERMS OF THE
PURCHASES      

SECTION 2.1

  Purchase of the Receivables Trust Certificate      2      

SECTION 2.2

  Purchase Price      3      

SECTION 2.3

  Payment of Purchase Price      3    ARTICLE III   CONDITIONS TO PURCHASES   
  

SECTION 3.1

  Conditions Precedent to Purchaser’s Purchase      3      

SECTION 3.2

  Conditions Precedent to Seller’s Sale      4    ARTICLE IV   REPRESENTATIONS
AND WARRANTIES      

SECTION 4.1

  Representations and Warranties of the Parties      4      

SECTION 4.2

  Additional Representations of the Seller      5    ARTICLE V   GENERAL
COVENANTS      

SECTION 5.1

  Affirmative Covenants of the Seller      6      

SECTION 5.2

  Negative Covenants of the Seller      8    ARTICLE VI   INDEMNIFICATION      

SECTION 6.1

    Indemnities by the Seller      9    ARTICLE VII   MISCELLANEOUS      

SECTION 7.1

    Amendments, Etc      9      

SECTION 7.2

    Notices Etc      10      

SECTION 7.3

    No Waiver; Remedies      10      

SECTION 7.4

    Binding Effect; Governing Law      10      

SECTION 7.5

    Costs, Expenses and Taxes      10      

SECTION 7.6

    No Bankruptcy Petition      11      

SECTION 7.7

    Acknowledgment of Assignments      11      

SECTION 7.8

    Waiver of Setoff      11      

SECTION 7.9

    Severability      11      

SECTION 7.10

    Counterparts      11      

SECTION 7.11

    Jurisdiction; Consent to Service of Process      12      

SECTION 7.12

    Third Party Beneficiaries      12      

SECTION 7.13

    Confirmation of Intent      12      

SECTION 7.14

    Section and Paragraph Headings      12      

SECTION 7.15

    Interest      12   



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT dated as of October 6, 2016, by and between CONN
APPLIANCES RECEIVABLES FUNDING, LLC, a Delaware limited liability company, as
seller (the “Seller”), and CONN’S RECEIVABLES FUNDING 2016-B, LLC, a Delaware
limited liability company, as purchaser (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Seller intends to sell the Receivables Trust Certificate on the
Closing Date to the Purchaser on the terms and subject to the conditions set
forth in this Agreement;

WHEREAS, to obtain the necessary funds to purchase the Receivables Trust
Certificate, the Purchaser and Wells Fargo Bank, National Association, as
Trustee (the “Trustee”), have entered into the Base Indenture, dated as of the
date hereof (the “Indenture”);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. Capitalized terms used in this Agreement but
not defined herein shall have the meanings assigned to such terms in the
Indenture. This Agreement is the Purchase and Sale Agreement referred to in the
Indenture. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Business Day” shall mean a day on which each of Seller and Purchaser is open at
its respective address specified in this Agreement for the purpose of conducting
its business.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
outstanding principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator in each case whether foreign or domestic.



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received under this Agreement, under laws applicable to the Seller and the
Purchaser that are presently in effect or, to the extent allowed by law, under
such applicable laws that may hereafter be in effect and that allow a higher
maximum nonusurious interest rate than applicable laws now allow.

“Purchase Price” has the meaning assigned to that term in Section 2.2.

“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including Contingent
Liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

SECTION 1.2 Accounting and UCC Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Consolidated
Parent before the Closing Date; and all terms used in Article 9 of the UCC that
are used but not specifically defined herein are used herein as defined therein.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.1 Purchase of the Receivables Trust Certificate.

(a) The Seller hereby sells, assigns, transfers and conveys to the Purchaser on
the Closing Date, on the terms and subject to the conditions specifically set
forth herein, all of its right, title and interest, in the Receivables Trust
Certificate and all proceeds thereof whether now owned or hereafter acquired and
all rights of the Receivables Trust under the Transaction Documents, including
but not limited to the right to cause the repurchase of Ineligible Receivables
pursuant to such document.

(b) The parties to this Agreement intend that the transactions contemplated
hereby shall be, and shall be treated as, a purchase by the Purchaser and a sale
by the Seller of the Receivables Trust Certificate and not as a lending
transaction. The sale by the Seller hereunder shall be without recourse to, or
representation or warranty of any kind (express or implied) by, the Seller,
except as otherwise specifically provided herein.

 

2



--------------------------------------------------------------------------------

SECTION 2.2 Purchase Price. The amount payable by the Purchaser (the “Purchase
Price”) for the Receivables Trust Certificate shall be $699,720,923.83.

SECTION 2.3 Payment of Purchase Price.

(a) The Purchase Price for Receivables Trust Certificate shall be paid by a cash
payment made by the Purchaser to the Seller in the amount of $503,776,282.18
(the “Cash Purchase Price”) and the balance of the Purchase Price to the extent
not paid in cash shall be paid by the transfer of the Class R Notes to the
Seller.

(b) All payments hereunder shall be made not later than 2:00 EST (New York time)
on the Closing Date in lawful money of the United States of America in same day
funds to the bank account designated in writing by the Seller to the Purchaser.

ARTICLE III

CONDITIONS TO PURCHASES

SECTION 3.1 Conditions Precedent to Purchaser’s Purchase. The obligation of the
Purchaser to purchase the Receivables Trust Certificate hereunder on the Closing
Date is subject to the conditions precedent (any one or more of which can be
waived by the Purchaser) that (a) the Indenture and the other Transaction
Documents shall be in full force and effect and all conditions to the advance
under the Indenture shall have been satisfied or waived, (b) the Purchaser shall
have received on or before the Closing Date the following, each (unless
otherwise indicated) dated the Closing Date and in form and substance
satisfactory to the Purchaser and (c) the conditions set forth in clauses (iii),
(iv) and (v) shall have been satisfied:

(a) a copy of duly adopted resolutions of the Seller’s Sole Member authorizing
or ratifying the execution, delivery and performance of the Transaction
Documents to which it is a party, certified by the Seller’s Sole Member

(b) a duly executed certificate of the Seller’s Secretary or Assistant Secretary
certifying the names and true signatures of the officers authorized on behalf of
the Seller to sign the Transaction Documents to which it is a party

(c) the Seller shall have filed and recorded with respect to the sale of the
Receivables Trust Certificate, at its own expense, UCC-1 financing statements
with respect to the Receivables Trust Certificate in such manner and in such
jurisdictions as are necessary or desirable to perfect the Purchaser’s ownership
interest thereof under the UCC and delivered a file-stamped copy of such UCC-1
financing statements or other evidence of such filings to the Purchaser within
five Business Days of the Closing Date; and all other action necessary or
desirable, in the opinion of the Purchaser or the Trustee, to establish the
Purchaser’s ownership of the Receivables Trust Certificate shall have been duly
taken

(d) the Purchaser and the Trustee shall have received photocopies of reports of
UCC searches in the central filing office of the Seller and any necessary local
offices the Seller with respect to the Receivables Trust Certificate reflecting
the absence of Liens thereon, except the Liens created hereunder, pursuant to
the Indenture in favor of the Trustee and except for Liens as to which the
Purchaser has received UCC termination statements or instruments executed by
secured parties releasing any conflicting Liens in the Receivables Trust
Certificate and other assets purchased pursuant to Section 2.1(a); and

 

3



--------------------------------------------------------------------------------

(e) the Purchaser and the Trustee shall have received such other approvals,
documents, certificates and opinions as the Purchaser or the Trustee may
request.

SECTION 3.2 Conditions Precedent to Seller’s Sale. The obligation of the Seller
to make its sale hereunder is subject to the conditions precedent that the
Seller shall have received on or before the date of such sale the following,
each (unless otherwise indicated) dated the day of such sale and in form and
substance satisfactory to the Seller:

(a) a copy of duly adopted resolutions of the Purchaser authorizing this
Agreement, the documents to be delivered by the Purchaser hereunder and the
transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of the Purchaser; and

(b) a duly executed certificate of the Secretary or Assistant Secretary of the
Purchaser certifying the names and true signatures of the officers authorized on
its behalf to sign this Agreement and the other documents to be delivered by it
hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the Parties. The Purchaser and the
Seller each represents and warrants as to itself as follows:

(a) Each of the Seller and the Purchaser has been duly organized and is validly
existing and in good standing under the laws of the state of its organization,
with full power and authority to own its properties and to conduct its business
as presently conducted. Each of the Seller and the Purchaser is duly qualified
to do business and is in good standing as a foreign entity (or is exempt from
such requirements), and has obtained all necessary licenses and approvals, in
each jurisdiction in which failure to so qualify or to obtain such licenses and
approvals would have a material adverse effect on the conduct of the Seller’s or
the Purchaser’s business.

(b) The sale of Receivables Trust Certificate pursuant to this Agreement, the
performance of its obligations under this Agreement and the consummation of the
transactions herein contemplated have been duly authorized by all requisite
action and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to this
Agreement or the other Transaction Documents) upon any of its property or assets
or upon that of the Seller or the Purchaser, pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it, the Seller or the Purchaser is a party by which it, the
Seller or the Purchaser is bound or to which any property or assets of it, the
Seller or the Purchaser is subject, nor will such action result in any violation
of the provisions of its organizational documents or of any statute or any
order, rule or regulation of any federal or state court or governmental agency
or body having jurisdiction over it, the Seller or the Purchaser or any of its
their respective properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or any such regulatory
authority or other such governmental agency or body is required to be obtained
by or with respect to the Seller or the Purchaser for the sale of the
Receivables Trust Certificate or the consummation of the transactions
contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

(c) This Agreement has been duly executed and delivered by the Seller and the
Purchaser and constitutes a valid and legally binding obligation of the Seller
and the Purchaser, respectively, enforceable against the Seller and the
Purchaser, respectively, in accordance with its terms, except that the
enforceability thereof may be subject to (a) the effects of any applicable
bankruptcy, insolvency, reorganization, receivership, conservatorship or other
laws, regulations and administrative orders affecting the rights of creditors
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).

(d) There is no pending or, to its knowledge after due inquiry, threatened
action or proceeding affecting it or any of its Subsidiaries before any court,
governmental agency or arbitrator, that may reasonably be expected to materially
and adversely affect its condition (financial or otherwise), operations,
properties or prospects, or that purports to affect the legality, validity or
enforceability of this Agreement. None of the transactions contemplated hereby
is or is threatened to be restrained or enjoined (temporarily, preliminarily or
permanently).

SECTION 4.2 Additional Representations of the Seller. The Seller additionally
represent and warrant as follows:

(a) Sale of Receivables Trust Certificate. The Seller is, as of the time of the
transfer to the Purchaser of each of the Receivables Trust Certificate being
sold to the Purchaser by it hereunder on the Closing Date, the sole owner of
such Receivables Trust Certificate free from any Lien other than those released
at or prior to such transfer. There is no effective financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) now on file or registered in any public office filed by or against
the Originator, the Seller or any Subsidiary of the Originator or the Seller or
purporting to be filed on behalf of the Originator, the Seller or any Subsidiary
of the Originator or the Seller covering any interest of any kind in any
Contracts and related Receivables Trust Certificate and the Originator and the
Seller will not execute nor will there be on file in any public office any
effective financing statement (or similar statement or instrument of
registration under the laws of any jurisdiction) or statements relating to such
Contracts and related Receivables Trust Certificate, except (i) in each case any
financing statements filed in respect of and covering the purchase of the
Contracts and related Receivables Trust Certificate by the Purchaser pursuant to
this Agreement and the security interest created pursuant to the Indenture and
(ii) financing statements for which a release of Lien has been obtained or that
has been assigned to the Purchaser or the Trustee. All filings and recordings
(including pursuant to the UCC) required to perfect the title of the Purchaser
in each Contract or related Receivable sold hereunder have been accomplished and
are in full force and effect, or will be accomplished and in full force and
effect prior to the time required in clause (iii) of Section 3.1, and the Seller
shall at its expense perform all acts and execute all documents necessary or
reasonably requested by the Purchaser, the Receivables Trust, the Issuer or the
Trustee at any time and from time to time to evidence, perfect, maintain and
enforce the title or the security interest of the Purchaser or the Receivables
Trust in the Receivables Trust Certificate and the priority thereof.

 

5



--------------------------------------------------------------------------------

(b) Financial Statements. The Seller has heretofore made available to the
Purchaser and the Indenture Trustee copies of Consolidated Parent’s consolidated
balance sheets and statements of income and changes in financial condition as of
and for the fiscal years ended January 31, 2014 and January 31, 2015, audited by
and accompanied by the opinion of Ernst and Young independent public
accountants. Except as disclosed to the Indenture Trustee prior to the date of
this Agreement, such financial statements present fairly in all material
respects the financial condition and results of operations of Consolidated
Parent and its consolidated subsidiaries as of such dates and for such periods;
such balance sheets and the notes thereto disclose all liabilities, direct or
contingent, of the Consolidated Parent and its consolidated subsidiaries as of
the dates thereof required to be disclosed by GAAP and such financial statements
were prepared in accordance with GAAP applied on a consistent basis. Since
January 31, 2015, there has been no material adverse change in the condition
(financial or otherwise), operations, properties, assets or prospects of the
Seller and its Subsidiaries.

(c) No Consent. No action, consent or approval of, registration or filing with
or any other action by any Governmental Authority (other than the UCC financing
statements required to be filed hereby) is or will be required in connection
with execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated by this Agreement, except such as have been
made or obtained and are in full force and effect.

(d) Security Interest of Purchaser. This Agreement and all related documents
constitute a valid sale, transfer and assignment to the Purchaser of all right,
title and interest in the Receivables Trust Certificate and the proceeds
thereof. Upon the receipt of the Receivables Trust Certificate, the Purchaser
shall have a first priority perfected security interest in all of the property
described in Section 2.1(a) (except to the extent such first priority perfected
security interest was assigned to the Trustee pursuant to the Indenture).

(e) Solvency. The Seller is Solvent.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Affirmative Covenants of the Seller. So long as the Purchaser shall
have any interest in the Receivables Trust Certificate, the Seller shall, unless
the Purchaser otherwise consents in writing:

(a) Financial Statements, Reports, Etc. Deliver or cause to be delivered to the
Purchaser, the Receivables Trust, and the Trustee:

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Consolidated Parent, a balance sheet of the Consolidated
Parent as of the end of such year and statements of income and retained earnings
and of source and application of funds of the Seller for the period commencing
at the end of the previous Fiscal Year and ending with the end of such year, in
each case setting forth comparative figures for the previous Fiscal Year,
certified without material qualification in a manner satisfactory to the
Purchaser and the Trustee by Ernst and Young or other nationally recognized,
independent public accountants, together with a certificate of such accounting
firm stating that in the course of the regular audit of the business of the
Seller, which audit was conducted in accordance with generally accepted auditing
standards in the United States;

 

6



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter, quarterly balance sheets and quarterly statements of source and
application of funds and quarterly statements of income and retained earnings of
the Consolidated Parent, certified by the chief financial or executive officer
of the Consolidated Parent (which certification shall state that such balance
sheets and statements fairly present the financial condition and results of
operations for such fiscal quarter, subject to year-end audit adjustments.

For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with clauses (i) and (ii) of this paragraph (a).

(b) Preservation of Existence. Preserve and maintain in all material respects
its corporate existence, corporate rights (charter and statutory) and
franchises.

(c) Obligations and Taxes. Pay and discharge promptly when due all material
obligations, all sales tax and all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property before the same shall become in default, as well as all material
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a Lien or charge upon such properties or any part thereof;
provided, however, that it and each Subsidiary shall not be required to pay and
discharge or to cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and for which the Seller
shall have set aside on its books adequate reserves with respect thereto.

(d) Obligation to Record and Report. The Seller will treat the purchase of the
Receivables Trust Certificate as a sale or secured financing for tax and
financial accounting purposes (as required by GAAP) and as a sale for all other
purposes (including, without limitation, legal and bankruptcy purposes), on all
relevant books, records, tax returns, financial statements and other applicable
documents.

(e) Continuing Compliance with the Uniform Commercial Code. At its expense
perform all acts and execute all documents necessary or reasonably requested by
the Purchaser or the Receivables Trust Trustee at any time to evidence, perfect,
maintain and enforce the title or the security interest of the Purchaser or the
Receivables Trust Trustee in the Receivables Trust and the priority thereof. The
Seller will execute and deliver financing statements relating to or covering the
Receivables Trust Certificate sold to the Purchaser (reasonably satisfactory in
form and substance to the Purchaser).

(f) Financing Statement Changes. Within 30 days after the Seller makes any
change in its, name, identity or corporate structure that would make any
financing statement or continuation statement filed in accordance with this
Agreement seriously misleading within the

 

7



--------------------------------------------------------------------------------

meaning of Section 9-506 of the UCC, the Seller shall give the Purchaser notice
of any such change and shall file such financing or continuation statements or
amendments to previously filed financing statements as may be necessary to
continue the perfection of the interest of the Purchaser in the Receivables
Trust Certificate and the proceeds of the foregoing.

SECTION 5.2 Negative Covenants of the Seller. So long as the Purchaser shall
have any interest in the Receivables Trust Certificate, the Seller shall not,
unless the Purchaser otherwise consents in writing:

(a) Liens. Sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Lien upon or with respect to the
Receivables Trust Certificates with respect thereto, or assign any right to
receive proceeds in respect thereof except as created or imposed by this
Agreement or the Indenture.

(b) Change in Business. Make any material change in the nature of its business
as carried on at the date hereof or engage in or conduct any business or
activity that is materially inconsistent with such business.

(c) No Amendments. (i) Amend, supplement or otherwise modify this Agreement or
(ii) otherwise take or fail to take any action under this Agreement that could
adversely affect the Purchaser’s interests hereunder or the Trustee’s interests
under the Indenture.

(d) Mergers; Sales of Assets. Sell all or substantially all of its property and
assets to, or consolidate with or merge into, any other corporation, if the
effect of such sale or merger would cause a “Default” or an “Event of Default”
under this Agreement or the Indenture.

(e) Accounting Changes. Make any material change (i) in accounting treatment and
reporting practices except as permitted or required by GAAP, (ii) in tax
reporting treatment except as permitted or required by law, and (iii) in the
calculation or presentation of financial and other information contained in any
reports delivered hereunder.

(f) Maintenance of Separate Existence. (i) Fail to do all things necessary to
maintain its existence separate and apart from the Purchaser including, without
limitation, maintaining appropriate books and records (including current minute
books); (ii) except as required by applicable law, suffer any limitation on the
authority of its own directors and officers or partners to conduct its business
and affairs in accordance with their independent business judgment, or authorize
or suffer any Person other than its own officers and directors or partners to
act on its behalf with respect to matters (other than matters customarily
delegated to others under powers of attorney) for which a corporation’s or
limited partnership’s own officers and directors or partners would customarily
be responsible; (iii) fail to (A) maintain or cause to be maintained by an agent
of the Seller under the Seller’s control physical possession of all its books
and records, (B) maintain capitalization adequate for the conduct of its
business, (C) account for and manage all of its liabilities separately from
those of any other Person, including, without limitation, payment by it of all
payroll and other administrative expenses and taxes from its own assets,
(D) segregate and identify separately all of its assets from those of any other
Person, (E) maintain employees, or pay its employees, officers and agents for
services performed for the Seller or (F) allocate shared overhead fairly and
reasonably; or (iv) commingle its funds with those of the Purchaser or use the
Purchaser’s funds for other than the uses permitted under the Transaction
Documents.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

SECTION 6.1 Indemnities by the Seller. Without limiting any other rights that
the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser (and its assignees) and its officers,
directors, agents and employees (each an “PSA Indemnified Party”) from and
against any and all claims, losses and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) (all the foregoing
being collectively referred to as “PSA Indemnified Amounts”) awarded against or
incurred by any of them arising out of or resulting from the Seller’s failure to
perform its obligations under this Agreement excluding, however, PSA Indemnified
Amounts to the extent resulting from gross negligence (it being the intention of
the parties that the PSA Indemnified Party shall be indemnified for its own
ordinary negligence) or willful misconduct on the part of such PSA Indemnified
Party. Such indemnity shall survive the execution, delivery, performance and
termination of this Agreement.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Amendments, Etc.

(a) This Agreement may be amended from time to time by the parties hereto,
without the consent of any Noteholder but with prior written consent of the
Certificateholder, for the purpose of (i) curing any ambiguity, correcting or
supplementing any provision which may be inconsistent with any other provision
herein, the Offering Memorandum and/or any other Transaction Document,
(ii) complying with applicable law or regulation or (iii) adding any provisions
to, or changing in any manner or eliminating any of the provisions of, this
Agreement, so long as, in each case, such amendment shall not materially
adversely affect the interests of any Noteholder. An amendment will be deemed
not to materially adversely affect the interests of any Noteholder if
accompanied by: (i) an Opinion of Counsel, (ii) Conn’s Officer’s Certificate
certifying that such amendment will not materially adversely affect the
interests of any Noteholder or (iii) satisfaction of the Rating Agency
Condition.

(b) No amendment, modification or waiver of any provision of this Agreement, or
consent to any departure by the Seller therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Purchaser and
the Trustee and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
anything herein to the contrary, no amendment shall be made to this Agreement
that would result in or cause (i) the Receivables Trust or the Issuer to be
(i) subject to any net entity-level tax, or (ii) the Receivables Trust to be
classified, for United States federal income tax purposes, as an association (or
a publicly traded partnership) taxable as a corporation or as other than a fixed
investment trust described in Treasury Regulation Section 301.7701-4(c) that is
treated as a grantor trust under Subpart E, Part I of subchapter J, Chapter 1 of
Subtitle A of the Code

 

9



--------------------------------------------------------------------------------

(c) It shall not be necessary to obtain the consent of the Noteholders pursuant
to this Section 7.1 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.

(d) Prior to the execution of any amendment pursuant to this Section 7.1, the
Issuer shall provide written notification of the substance of such amendment to
the Rating Agency and promptly after the execution of any such amendment, the
Issuer shall furnish a copy of such amendment to the Rating Agency.

SECTION 7.2 Notices Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile or cable
communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Seller, at its address at 4055 Technology Forest Blvd.,
Suite 210, The Woodlands, TX, 77381; if to the Purchaser, at its address at 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381; or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall when
mailed or telecopied be effective when deposited in the mails, or transmitted by
telecopier, respectively, except that notices to the Purchaser pursuant to
Article II shall not be effective until received by the Purchaser. The parties
hereto acknowledge and agree that the Purchaser and each assignee of its rights
hereunder shall be an assignee of any rights of the Seller with respect to
refunds of sales taxes.

SECTION 7.3 No Waiver; Remedies. No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 7.4 Binding Effect; Governing Law. This Agreement shall be binding upon
and inure to the benefit of the Seller and the Purchaser and their respective
successors and assigns, except that the Seller shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Purchaser. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time that the Purchaser shall
not have any interest in the Receivables Trust Certificate and all obligations
of the Seller hereunder shall have been paid in full; provided, however, that
the indemnification provisions of Article VIII shall be continuing and shall
survive any termination of this Agreement. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas without regard
to the conflict of laws principles thereof.

SECTION 7.5 Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Purchaser under Article VIII, the Seller agrees
to pay on demand all costs and expenses of the Purchaser, the Issuer and the
Trustee in connection with the preparation, execution and delivery of the
Transaction Documents and the other agreements and documents to be delivered
hereunder and thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Purchaser and the Trustee with respect
thereto and with respect to advising the Purchaser and the Trustee as to their
rights and remedies under this Agreement, and all costs and expenses (including,
without limitation,

 

10



--------------------------------------------------------------------------------

reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and the documents to be delivered hereunder. In addition, the Seller agrees to
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents to be delivered hereunder, and agrees to hold
the Purchaser harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omitting to pay such taxes and fees.

SECTION 7.6 No Bankruptcy Petition. Each of the Seller and the Purchaser
covenant and agree that prior to the date which is one year and one day after
the payment in full of all the Issuer Obligations neither party will institute
against, nor join any other Person in instituting against, the Purchaser or the
Seller, as applicable, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law. This Section 10.6 shall survive the termination of
this Agreement.

SECTION 7.7 Acknowledgment of Assignments. The Seller hereby acknowledges and
consents to the assignment by the Purchaser of the Receivables Trust Certificate
and the rights of the Purchaser under this Agreement to the Trustee pursuant to
the Indenture. The Seller further acknowledges that, in accordance with the
terms of the Transaction Documents and the Trustee may, under certain
circumstances exercise some or all of the rights of the Purchaser hereunder.

SECTION 7.8 Waiver of Setoff. All payments hereunder by the Seller to the
Purchaser or by the Purchaser to Seller shall be made without setoff,
counterclaim or other defense and each of the Purchaser and the Seller hereby
waives any and all of its rights to assert any right of setoff, counterclaim or
other defense to the making of a payment due hereunder to the Seller or the
Purchaser, as the case may be; provided, however; that, notwithstanding the
foregoing, the Purchaser hereby reserves any and all of its rights to assert any
such right of setoff, counterclaim or other defense against the Seller with
respect to the Purchase Price of the Receivables Trust Certificate purchased
from the Seller hereunder in the ordinary course of the Purchaser’s business.

SECTION 7.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 7.10 Counterparts. This Agreement and any amendment or supplement hereto
or any waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 7.11 Jurisdiction; Consent to Service of Process.

(a) The Seller and the Purchaser hereby submit to the nonexclusive jurisdiction
of any United States District Court for the Southern District of New York and of
any New York state court sitting in New York, New York for purposes of all legal
proceedings arising out of, or relating to, the Transaction Documents or the
transactions contemplated thereby. The Seller and the Purchaser hereby
irrevocably waive, to the fullest extent possible, any objection it may now or
hereafter have to the venue of any such proceeding and any claim that any such
proceeding has been brought in an inconvenient forum. Nothing in this
Section 10.12 shall affect the right of the Trustee or any Noteholder to bring
any action or proceeding against the Seller and the Purchaser or its property in
the courts of other jurisdictions.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.

SECTION 7.12 Third Party Beneficiaries. Each of the Secured Parties shall be
third-party beneficiaries of this Agreement.

SECTION 7.13 Confirmation of Intent. It is the express intent of the parties
hereto that the sale to the Purchaser pursuant to Section 2.1 hereof of all of
the Seller’s right, title and interest, in, to and under the Receivables Trust
Certificate. However, if it is determined contrary to the express intent of the
parties that the transfer is not a sale and that all or any portion of the
assets described in Section 2.1(a) continue to be property of the Seller, then
the Seller hereby grant to the Purchaser a security interest in all of the
Seller’s right, title and interest in, to and under all such assets and this
Agreement shall constitute a security agreement under applicable law. The Seller
and the Purchaser shall, to the extent consistent with the Transaction
Documents, take such action as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the assets described in
Section 2.1(a), such interest would be deemed to be a perfected security
interest of first priority under applicable law and will be maintained as such
throughout the terms of this Agreement and the Indenture.

SECTION 7.14 Section and Paragraph Headings. Section and paragraph headings used
in this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.

SECTION 7.15 Interest. Without limitation to the express intent of the parties
set forth in the first sentence of Section 10.14, if the sales contemplated
under this Agreement are ever determined to constitute financing arrangements,
the parties hereto intend that Purchaser shall conform strictly to usury laws
applicable to it, if any. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law, if any, then, in that event,
notwithstanding anything to the contrary in this Agreement or any other
agreement entered into in connection with this Agreement, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
Purchaser under this Agreement or under any other agreement entered into in
connection with this Agreement shall under no circumstances exceed the Highest
Lawful Rate and any excess shall be canceled automatically and, if theretofore
paid, shall at the option of Purchaser be applied on the principal amount due
Purchaser or refunded by Purchaser to the

 

12



--------------------------------------------------------------------------------

Seller and (ii) in the event that the maturity of any amount due is accelerated
or in the event of any prepayment or repurchase, then such consideration that
constitutes interest under law applicable to Purchaser, may never include more
than the Highest Lawful Rate and excess interest, if any, to Purchaser, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration, prepayment or repurchase and, of theretofore paid,
shall, at the option of Purchaser be credited by Purchaser on the principal
amount due to Purchaser or refunded by Purchaser to the Seller. All sums paid or
agreed to be paid to Purchaser for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted under applicable law, be amortized,
prorated, allocated and spread throughout the full term of the payments until
payment in full so that the rate or amount of interest or account of such
payments does not exceed the applicable usury ceiling.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CONN APPLIANCES RECEIVABLES FUNDING, LLC,

as Seller

By:   /s/ Lee Wright Name: Lee Wright Title:   President

 

CONN’S RECEIVABLES FUNDING

2016-B, LLC,

as Purchaser

By:   /s/ Lee Wright Name: Lee Wright Title:   President

 

  S-1   Purchase and Sale Agreement